SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
In July 1995, plaintiff Ralph B. Torgerson, acting pro se, filed a complaint against Kings County District Attorney Charles Hynes, former New York City Police Commissioner William Bratton, and the City of New York. A subsequent amended complaint added defendants Clarence Herbert, James P. McCall, Michael J. West, Michael J. Writsel, and police officer Raymond Di-Witt. Underlying plaintiffs complaints were myriad alleged constitutional and statutory violations related to an ongoing neighborhood dispute between plaintiff, Writsel, and Herbert — a dispute in which police occasionally intervened.
Over the course of the first five years of this litigation, the District Court dismissed all of plaintiffs claims, except certain false arrest and malicious prosecution claims against Writsel. In due course, in an order dated July 21, 2000, the District Court granted summary judgment in Writsel’s favor on the remaining claims. See Torgerson v. Writsel, 109 F.Supp.2d 107 (E.D.N.Y.2000). The Court held that plaintiff failed to present evidence from which a rational factfinder could infer that Writsel acted under the color of state law, as required to maintain an action under 42 U.S.C. § 1983. Id. Plaintiff now appeals the District Court’s order.
We review a district court’s grant of summary judgment de novo. See, e.g., Rubens v. Mason, 387 F.3d 183, 188 (2d Cir.2004). The District Court correctly ruled that, in order to prevail on a *895§ 1983 claim, the plaintiff must establish that the conduct complained of was committed by a person acting under color of state law, see e.g., Gomez v. Toledo, 446 U.S. 635, 640, 100 S.Ct. 1920, 64 L.Ed.2d 572 (1980); Kia P. v. McIntyre, 235 F.3d 749, 755-56 (2d Cir.2000). We have reviewed the District Court’s grant of summary judgment in Writsel’s favor and, for substantially the reasons set forth in the District Court’s Memorandum and Order of July 21, 2000, we affirm.
Plaintiff also argues that a host of alleged procedural flaws marred the proceedings in the District Court. We have considered all of plaintiffs arguments and find them without merit. The judgment of the District Court is hereby AFFIRMED.